UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                 Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                       Phone: (312) 435-5850
             Chicago, Illinois 60604                                             www.ca7.uscourts.gov




                                                             ORDER
 May 12, 2014
                                                              Before
                                                    DIANE P. WOOD, Chief Judge


                                         ADVANCED TACTICAL ORDNANCE SYSTEMS, LLC, an
                                         Indiana limited liability company, doing business as
                                         PEPPERBALL TECHNOLOGIES,
                                         Plaintiff - Appellee
 No.: 13-3005
                                         v.

                                         REAL ACTION PAINTBALL, INCORPORATED, et al.,
                                         Defendants - Appellants

  Originating Case Information:

 District Court No: 1:12-cv-00296-JVB-RBC
 Northern District of Indiana, Fort Wayne Division
 District Judge Joseph S. Van Bokkelen

 Upon consideration of the MOTION TO CORRECT ERRORS IN MAY 9, 2014
 OPINION AND FINAL JUDGMENT, filed on May 12, 2014, by counsel for the
 defendants,

 IT IS ORDERED that the motion is GRANTED, and the word "judgment" is replaced
 with "preliminary injunction" in the final sentence of the court's opinion and the first
 sentence of the court's judgment, both dated May 9, 2014. The final sentence in this
 court's opinion is AMENDED to read: "We REMAND the case with instructions to
 vacate the preliminary judgment and dismiss the complaint for lack of personal
 jurisdiction." The first sentence in the court's judgment is AMENDED to read: "The
 case is REMANDED with instructions to vacate the judgment and dismiss the
 complaint for lack of personal jurisdiction."
 form name: c7_Order_3J(form ID: 177)